Name: Commission Regulation (EEC) No 1462/85 of 31 May 1985 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 85 Official Journal of the European Communities No L 144/81 COMMISSION REGULATION (EEC) No 1462/85 of 31 May 1985 fixing the export refunds on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 101 8/84 (2), and in particular the fourth subparagraph of Article 16 (2), Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products in the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed, account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand, and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances on the Community market ; Whereas Article 3 of Regulation (EEC) No 2746/75 defines the specific criteria to be taken into account when the refund on cereals is being calculated ; Whereas these specific criteria are defined, as far as wheat and rye flour, groats and meal are concerned, in Article 4 of Regulation (EEC) No 2746/75 ; whereas furthermore, when the refund on these products is being calculated, account must be taken of the quanti ­ ties of cereals required for their manufacture ; whereas these quantities were fixed in Regulation No 162/ 67/EEC (4), as amended by Regulation (EEC) No 1607/71 0 ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (6), as last amended by Regulation (EEC) No 855/84 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient ; Whereas it follows from applying the detailed rules set out above to the present situation on the market in cereals, and in particular to quotations or prices for these products within the Community and on the world market, that the refunds should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1985. (4) OJ No 128 , 27 . 6 . 1967, p . 2574/67. (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 78 . 0 OJ No L 168 , 27 . 7 . 1971 , p. 16 . (6) OJ No L 106, 12 . 5 . 1971 , p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 1 . No L 144/82 Official Journal of the European Communities 1 . 6 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1985 . For the Commission Frans ANDRIESSEN Vice-President 1 . 6 . 85 Official Journal of the European Communities No L 144/83 ANNEX to the Commission Regulation of 31 May 1985 fixing the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 B I Common wheat and meslin for exports to :  Switzerland, Austria and Liechtenstein 31,00  other third countries 10,00 10.01 B II Durum wheat for exports to :  Switzerland, Austria and Liechtenstein 50,00  other third countries 60,00 10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein 10,00  other third countries 20,00 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein 55,00  Zone II b) 62,00  Japan   other third countries 10,00 10.04 Oats \ for exports to : \  Switzerland, Austria and Liechtenstein _  other third countries  10.05 B Maize, other than hybrid maize for sowing  10.07 B Millet  10.07 C Grain sorghum  ex 11.01 A Wheat flour :  of an ash content of 0 to 520 53,00  of an ash content of 521 to 600 53,00  of an ash content of 601 to 900 47,00  of an ash content of 901 to 1 100 43,00  of an ash content of 1 101 to 1 650 40,00  of an ash content of 1 651 to 1 900 35,00 No L 144/84 Official Journal of the European Communities 1 . 6 . 85 (ECU/ tonne) CCT heading No Description Refund ex 1 1 .0 1 B Rye flour :  of an ash content of 0 to 700 53,00  of an ash content of 701 to 1 150 53,00  of an ash content of 1 151 to 1 600 53,00  of an ash content of 1 601 to 2 000 53,00 11.02 A I a) Durum wheat groats and meal :  of an ash content of 0 to 1 300 (') 175,00  of an ash content of 0 to 1 300 (2) 165,00  of an ash content of 0 to 1 300 148,00  of an ash content of more than 1 300 139,00 11.02 A lb) Common wheat groats and meal : \  of an ash content of 0 to 520 53,00 (') Meal of which less than 10 % by weight is capable of passing through a sieve of 0,250 mm mesh . (2) Meal of which less than 10 % by weight is capable of passing through a sieve of 0,160 mm mesh. N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977), as last amended by Regulation (EEC) No 501 /85 (OJ No L 60, 28 . 2. 1985).